DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of the functional language in the claims.

Claim Objections
            Claim  12 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  2 and 12 are objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.


  	Claim 9     contain the trademark/trade name KEVLAR, Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the para-aramid synthetic fiber of high tensile strength or anti- ballistic material and, accordingly, the identification/description is indefinite.

Reference of Prior Art
Hauer et al. (US 20170247107,  ROTARY-WING VEHICLE AND SYSTEM).
Lepretre et al. (US 20030025032, Remote Controlled Aircraft, In Particular For Surveillance Or Inspection).
Colten et al. (US 7699261, Small Unmanned Airborne Vehicle Airframe).
Sperrin et al. (US 20220250762, VEHICLE).
NPL. (EACHINE E58 Drone Arm Replacement).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauer and further in view of Lepretre and further in view of Colten .

Re Claim 1    Referring to the figures and detailed description above, Hauer discloses: An unmanned airborne vehicle, comprising: a central body (central body attached to item 520, 630 and items 520, 630); a plurality of arms removably coupled to the central body at inner ends of the plurality of arms (530, removable when using the right tools); and wherein each of the plurality of arms comprises: a propeller coupled to an outer end of the arm (810); a tube (tube between the propeller and the central body), 
However Hauer fails to teach as disclosed by Lepretre: a rail; wherein the rail is configured to receive mission-related tools (¶ 0064); 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Lepretre teachings of the rail is configured to receive mission-related tools into the Hauer to include a mobile mass-balance weight to restore the balance of the unmanned airborne vehicle when the balance is affected.
However Hauer, as modified above, fails to teach as disclosed by Colten:  the tube is covered by a synthetic fiber designed to resist high-velocity projectiles (col. 3, l 23-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Colten teachings of the tube is covered by a synthetic fiber designed to resist high-velocity projectiles into the Hauer, as modified above,  to enhance the overall strength of the structure of the tube.

Re Claim 2    Referring to the figures and detailed description above, Hauer, as modified above, discloses:  The unmanned airborne vehicle according to claim 1, wherein the central body comprises hardware configured to receive instructions for tasks to be executed by the unmanned airborne vehicle (Hauer ¶ 0112 and item 830).

Re Claim 3    Referring to the figures and detailed description above, Hauer, as modified above, discloses: The unmanned airborne vehicle according to claim 2, wherein the hardware comprises a computer readable medium (Hauer ¶ 0112 and item 830).

Re Claim 4    Referring to the figures and detailed description above, Hauer, as modified above, discloses: The unmanned airborne vehicle according to claim 1, wherein the plurality of arms comprises four arms (Hauer items 530).

Re Claim 5    Referring to the figures and detailed description above, Hauer, as modified above, discloses: The unmanned airborne vehicle according to claim 1, wherein the mission-related tools comprise at least one of optics and payloads (Lepretre item 60).

Re Claim 6    Referring to the figures and detailed description above, Hauer, as modified above, discloses: The unmanned airborne vehicle according to claim 1, wherein the synthetic fiber comprises Kevlar® (Colten col. 3, l 23-27).

Re Claim 7    Referring to the figures and detailed description above, Hauer, as modified above,  discloses the claimed invention except for the rail is configured to run on a bottom side of the tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the rail is configured to run on a bottom side of the tube to reduce the size of the unmanned airborne vehicle for better center of gravity control and appropriate size for transportation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

	Re Claim 8    Referring to the figures and detailed description above, Hauer, as modified above,  discloses the claimed invention except for the tube comprises an aluminum tube.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the tube comprises an aluminum tube since the aluminum is a strong and light weight material to reduce the weight of the unmanned airborne vehicle, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Re Claim 9    Referring to the figures and detailed description above, Hauer, as modified above, discloses: The unmanned airborne vehicle according to claim 1, wherein the rail comprises a rail mount for securing the mission-related tools to the rail (Lepretre ¶ 0016, 0056,… weight 60 is mounted as an inverted pendulum, that means it requires a rail mount for securing the mission-related tools “item 60” to the rail).

Re Claim 10    Referring to the figures and detailed description above, Hauer, as modified above, discloses: The unmanned airborne vehicle according to claim 1, wherein the propeller is coupled to a motor that is housed in a motor mount, wherein the motor mount is detachably coupled to the arm (Hauer ¶ 0115, items 995 detachable using the right tools).

Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauer and further in view of Lepretre and further in view of Colten and further in view of Sperrin.

Re Claim 11    Referring to the figures and detailed description above, Hauer, as modified above, fails to teach as disclosed by Sperrin:  The unmanned airborne vehicle according to claim 10, wherein the motor mount comprises a stand for holding the unmanned airborne vehicle upright when sitting on a surface (see fig. below).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Sperrin teachings of the motor mount comprises a stand for holding the unmanned airborne vehicle upright when sitting on a surface into the Hauer, as modified above,  to provide a landing gear to support the unmanned airborne vehicle .


    PNG
    media_image1.png
    749
    652
    media_image1.png
    Greyscale


Claim(s) 12  and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauer and further in view of Lepretre and further in view of Colten and further in view of NPL.

Re Claim 12    Referring to the figures and detailed description above, Hauer discloses:  A method for operating an unmanned airborne vehicle, comprising: communicating tasks to be completed by the unmanned airborne vehicle to hardware in a central body of the unmanned airborne vehicle (¶ 0112 and item 830 computer is programmed via communicating tasks to be completed by the unmanned airborne vehicle); 
arms of the unmanned airborne vehicle (530).
However Hauer fails to teach as disclosed by Lepretre: utilizing mission-related tools being carried on rails (¶ 0064); 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Lepretre teachings of : utilizing mission-related tools being carried on rails into the Hauer to include a mobile mass-balance weight to restore the balance of the unmanned airborne vehicle when the balance is affected.
On the other hand Hauer, as modified above,  discloses the claimed invention except for mission-related tools being carried on rails on the bottom side of arms of the unmanned airborne vehicle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilizing mission-related tools being carried on rails on the bottom side of arms of the unmanned airborne vehicle to reduce the size of the unmanned airborne vehicle for better center of gravity control and appropriate size for transportation, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
the arms are removably coupled to the central body; in response to impact from a high-velocity projectile (Hauer 530, central body attached to item 520, 630 and items 520, 630; the arms are removable using the appropriate tools),
 However Hauer, as modified above, fails to teach as disclosed by Colten:  the arms being covered in a synthetic fiber (col. 3, l 23-27).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add the Colten teachings of the arms being covered in a synthetic fiber into the Hauer, as modified above,  to enhance the overall strength of the structure of the tube.
 removing an arm impacted by the high-velocity projectile and attaching another functioning arm (NPL and picture below), wherein the removing the impacted arm and attaching the functioning arm comprises transferring the mission-related tools being carried on the rails on the bottom side of the impacted arm to rails on a bottom side of the functioning arm (NPL, Lepretre ¶ 0064 in view of rejection of claim 7 “In re Japikse, 86 USPQ 70” ).

    PNG
    media_image2.png
    804
    1278
    media_image2.png
    Greyscale


Re Claim 13    Referring to the figures and detailed description above, Hauer, as modified above,  discloses:  The method according to claim 12, wherein the removing the impacted arm and attaching the functioning arm is executed by a user (NPL, see picture above).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642